Opinión disidente del
Juez Asociado Señor Ramírez Bages
en la cual concurre el Juez Asociado Señor Torres Rigual
San Juan, Puerto Rico, a 16 de diciembre de 1968
Disiento de la conclusión contenida en la' opinión del tribunal al efecto de que no es aplicable el Art. 6 de la Ley de Armas de 1951 a los hechos en el récord del caso pues “Bajo los hechos probados el apelante nó tenía la obligación de inscribir.”
En este caso hubo en realidad una tenencia o posesión accidental de un arma de fuego sin licencia para ello. La Ley de Armas no excluye expresamente del requisito de tal licencia la tenencia o posesión accidental. Por el contrario, claramente se deduce de sus distintas disposiciones que el propósito primordial del legislador es el proscribir la te-nencia o posesión de un arma de fuego sin licencia en forma drástica y siendo esta legislación de orden público, debe ser objeto de. estricta interpretación. Cooke v. United States, 275 F.2d 887 (D.C. Cir. 1959) . Así vemos que el traficante en armas no puede vender un arma de fuego a nadie sin asegurarse que tal persona tiene una licencia para tener o poseer un arma. Puede comprar un arma de fuego inscrita de la persona que la tuviere inscrita siempre que tal persona tuviere licencia para tener y poseer dicha arma de fuego. Si no cumple con estos requisitos incurre en un delito menos grave (25 L.P.R.A. secs. 432(d) y 438). Por el Art. 29 (k) (25 L.P.R.A. 439 (k)), se dispone que si falleciere una persona que posea una licencia para tener o poseer un arma de fuego, el albacea deberá notificar del hecho al Jefe de la Policía. Éste dispondrá lo necesario para la custodia de dicha arma y si ésta le fuera adjudicada a uno de los herederos *772se le entregará a dicho adjudicatario si se le expidiere li-cencia. Además, la persona que posea licencia para tener arma de fuego, y quiera deshacerse del arma sólo puede hacerlo de dos maneras, o vendiéndola a un comerciante au-torizado; o entregándola a la Policía.
No obstante, se ha resuelto que una tenencia o posesión accidental sin licencia, es excusable cuando la misma es con un propósito legal, como el haber encontrado el arma y llevarla con el fin de entregarla a la policía o cuando resulta de haber desarmado a uno que la posee ilegalmente. People v. Furey, 217 N.Y.S.2d 189 (1961). La tardanza en tra-mitar la policía la solicitud de una licencia no excusa el tenerla o poseerla sin licencia. People v. Weisman, 229 N.Y.S. 2d 171 (1962). En el caso ante nos, no tan solo no surgió circunstancia alguna que hiciera excusable la tenencia o posesión del arma, sino que, por el contrario, indudable-mente el apelante apuntó con el revólver a la cabeza del occiso y apretó el gatillo con motivo de lo cual disparó el revólver y causó la muerte del ser humano al cual apuntaba. A los efectos de la infracción, era inmaterial que creyera que el revólver estaba descargado, pues la intención criminal no es un ingrediente esencial del delito- en cuestión, necesitándose solamente la intención de cometer el acto proscrito, es decir, la tenencia del arma sin licencia.
A mi juicio, el tribunal ha debido confirmar la convic-ción del apelante por la infracción del Art. 6 de la Ley de Armas.